Name: Council Regulation (EEC) No 887/89 of 5 April 1989 amending for the third time Regulation (EEC) No 1866/86 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound
 Type: Regulation
 Subject Matter: natural environment;  fisheries
 Date Published: nan

 No L 94/4 Official Journal of the European Communities 7.-4. 89 COUNCIL REGULATION (EEC) No 887/89 of 5 April 1989 amending for the third time Regulation (EEC) No 1866/86 laying down certain technical measures for the conservation of fishery resources in the waters of the Baltic Sea, the Belts and the Sound THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 Janaury 1983 establishing a Community system for the conservation and management of fishery resources ('), as last amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Article 2 of Regulation (EEC) No 170/83 states that the conservation measures necessary to achieve the aims set out in Article 1 thereof must be formulated in the light of the available scientific advice ; Whereas Regulation (EEC) No 1866/86 ('), as last amended by Regulation (EEC) No 2178/88 (2), lays down certain technical measures for the conservation of fishery resources found in the waters of the Baltic Sea, the Belts and the Sound ; Whereas, by its letter of 29 October 1988 , the Interna ­ tional Baltic Sea Fishery Commission, established by the Baltic Sea Convention, notified the contracting parties of certain recommendations to modify those technical measures as adopted at the 14th session of the Interna ­ tional Commission ; Whereas the abovementioned Convention provides that the Community must bring these recommendations into force in the waters of the Baltic Sea and the Belts subject to the objection procedure laid down in Article XI of the Convention, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1866/86 is hereby amended as follows : 1 . Article 2 (1 ) shall be replaced by the following : * 1 . It shall be prohibited to retain on board the following species of fish which have been taken in the waters and during the periods listed below. Species Waters Period of Prohibition Flounder (Platichtbys flesus) Subdivision 26 1 February to 30 April Flounder Subdivision 28 and 29 south of latitude 59 °30'N 1 February to 30 April Flounder Subdivision 32 1 February to 30 June Female Flounder Subdivision 22 except for the geographical area described in Annex II 1 February to 30 April Plaice (Pleuronectes platessa) Subdivision 26 1 February to 30 April Plaice Subdivisions 27, 28 and 29 south of latitude 59 °30'N 1 February to 30 April Female plaice Subdivision 22 except for the geographicial area described in Annex II and subdivision 24 and 25 1 February to 30 April Turbot (Psetta maxima) Subdivisions 22, 24, 25 and 26 1 June to 31 July Brill (Scophthalmus rhombus) Subdivisions 22, 24, 25 and 26 1 June to 31 July' (') OJ No L 24, 27 . 1 . 1983, p. 1 . (2) OJ No L 162, 18. 6. 1986, p. 1 . (3) OJ No L 191 , 22. 7. 1988, p. 7. 7. 4. 89 Official Journal of the European Communities No L 94/5 2. The following shall be added to Article 5 : '3 . It shall be prohibited to use gill nets having meshes of a smaller size than those laid down in Annex IV for the waters, species or groups of species of fish concerned.' 3 . Article 6 ( 1 ) shall be replaced as from 1 January 1990 by the following : * 1 . When nets are inspected the gauges to be used for determining mesh sizes shall be 2 mm thick, flat, of durable material and capable of retaining their shape. They shall have either a series of parallel-edged sides connected by intermediate tapering edges with a taper of 1 cm in 8 on each side, or only tapering edges with a taper as defined above. Each gauge shall be inscribed on its face with the width in millimetres both on the parallel-sided section if any, and on the tapering section. In the case of the latter the width shall be inscribed every 1 mm interval and the indication of the width shall appear at regular intervals. The inscriptions shall not extend to the edges of the gauge which shall be smooth with a nominal rounding of 0,5 mm.' 4. The following shall be added to Annex IV : 'Species Waters Type of net Minimum mesh size length of long diagonal Cod (Gadus morhua) Subdivisions 22 to 32 Gill net From 1 January 1990 : 105 mm' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 5 April 1989. For the Council The President M. CHAVES GONZALEZ